Citation Nr: 0335278	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date (EED) for the grant 
of service connection for diabetes mellitus, Type II, 
associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1964 to April 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
adult onset diabetes mellitus, effective February 26, 2001.  

In August 2002, the veteran applied for a total rating based 
on individual unemployability (VA Form 21-8940).  It appears 
that the RO is currently developing this issue, and it has 
not yet been adjudicated. 


REMAND

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This duty is not fulfilled unless VA can point 
to a specific document in the claims folder that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  An express showing of prejudice is not required to 
warrant a remand because, once given proper notice, the 
veteran may be able to provide VA with evidence pertinent to 
his EED claim.  Huston v. Principi, 17 Vet. App. 195 (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
a VCAA notice letter pertaining to his 
claim in accordance with the requirements 
of that act and applicable court 
decisions.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


